Exhibit 10.6

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated effective as of May 30,
2014, is by and among DNOW L.P., a Delaware limited partnership (the “Company”),
NOW Inc., a Delaware corporation (“NOW”), and Merrill A. Miller, Jr. (the
“Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of NOW (the “Board”) has previously determined
that it is in the best interests of NOW and its stockholders to retain the
Executive and to induce the employment of the Executive for the long term
benefit of NOW, its shareholders and its affiliated companies, including the
Company;

WHEREAS, the Board does not contemplate the termination of the Executive during
the term hereof and the Board and the Executive expect that the Executive will
be retained for at least the one year period contemplated herein; and

WHEREAS, to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. EMPLOYMENT.

(a) The Company hereby agrees that the Company or an affiliated company will
continue the Executive in its employ, and the Executive hereby agrees to remain
in the employ of the Company or an affiliated company subject to the terms and
conditions of this Agreement, during the Employment Period (as defined below).
As used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.

(b) The “Employment Period” shall mean the period commencing on the date hereof
and ending on the third (3rd) anniversary of the date hereof; provided, however,
that commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Employment Period shall be automatically extended so as to terminate three
years after such Renewal Date, unless at least sixty (60) days prior to the
Renewal Date the Company shall give notice to the Executive that the Contract
Period shall not be so extended. If this Agreement has been automatically
extended, the term “date hereof” as used within the phrase “in effect as of the
date hereof” or other similarly constructed phrases, any of which are used in
this Agreement to describe the nature and scope of the Executive’s duties and
compensation as of the date of this Agreement, shall be revised to read as “most
recent Renewal Date”.

 

2. TERMS OF EMPLOYMENT.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements, authority, duties and
responsibilities) shall be substantially similar to that in effect as of the
date hereof and (B) the Executive’s services shall be performed at the location
where the Executive was employed immediately preceding the date hereof or any
office or location less than fifty (50) miles from such location.

 

Page  |  1



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
the Executive’s full time, skill and attention to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the date hereof,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the date hereof shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary equal to the current base salary being received by the
Executive (“Annual Base Salary”), which shall be paid in accordance with the
Company’s standard payroll practice. During the Employment Period, the Annual
Base Salary shall be reviewed no more than twelve (12) months after the last
salary increase awarded to the Executive prior to the date hereof and thereafter
at least annually; provided, however, that a salary increase shall not
necessarily be awarded as a result of such review. Any increase in Annual Base
Salary may not serve to limit or reduce any other obligation to the Executive
under this Agreement. Annual Base Salary shall not be reduced after any increase
without the express written consent of the Executive. The term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased.

(ii) Annual Bonus. The Executive shall be eligible for an annual bonus (the
“Annual Bonus”) for each fiscal year ending during the Employment Period on the
same basis as other executive officers under the Company’s then current Annual
Incentive Plan (or such other name as may be adopted for the plan or its
successor), which shall be payable in accordance with the terms of such plan.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, stock option,
savings and retirement plans, practices, policies and programs applicable
generally to the Executive’s peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies to any
other executive under such plans, practices, policies and programs as in effect
on the date hereof.

 

Page  |  2



--------------------------------------------------------------------------------

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible to participate in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than such
plans, practices, policies and programs in effect for any other executive of NOW
on the date hereof.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect on the date
hereof.

Any reimbursement of expenses required under this paragraph and any
reimbursement of legal fees and expenses required under Section 6(c) of this
Agreement shall be made by the Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of the Executive’s taxable year following
the taxable year in which the fee, disbursement, cost or expense is incurred by
the Executive); provided, however, that, upon the Executive’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the date that is six months after the date of the Executive’s
termination of employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”). In no event shall any reimbursement be made to the Executive for such
expenses and fees incurred after the later of (1) the tenth anniversary of the
date of the Executive’s death or (2) the date that is ten years after the date
of the Executive’s termination of employment with the Company.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits (including, without limitation, financial planning
services, payment of club dues, a car allowance or use of an automobile and
payment of related expenses, as appropriate) in accordance with the most
favorable plans, practices, programs and policies of the Company in effect on
the date hereof.

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies in effect on the date
hereof.

 

3. TERMINATION OF EMPLOYMENT.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 10(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective thirty (30) days after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that within the thirty
(30) day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for one hundred eighty (180) calendar days
as a result of incapacity due to mental or physical illness which is

 

Page  |  3



--------------------------------------------------------------------------------

determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative. This provision does not modify or affect any other rights
Executive may have under the Americans with Disabilities Act or other applicable
laws regarding any disability Executive may have or develop.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company. For
purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be Cause unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in reasonable detail.

(c) Good Reason. The Executive may terminate the Executive’s employment during
the Employment Period for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 2(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the date hereof;

 

Page  |  4



--------------------------------------------------------------------------------

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 8(c) of this
Agreement, or

(vi) notice by the Company to the Executive that the Company is not extending or
renewing this Agreement.

For purposes of this Section 3(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Notice of Termination. Any termination during the Employment Period by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 10(b) of the Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than 30 days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e) Date of Termination. “Date of Termination” shall mean:

(i) if the Executive’s employment is terminated by the Company for Cause, or by
the Executive for Good Reason, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be;

(ii) if the Executive’s employment is terminated by the Company other than for
Cause, death or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination; and

(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

For purposes of any payments or provision of benefits under this Agreement, the
Executive shall not be considered to have terminated employment with the Company
unless the Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable guidance
issued thereunder.

 

Page  |  5



--------------------------------------------------------------------------------

4. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a) Good Reason; Other than For Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability, or the Executive shall terminate employment
for Good Reason:

(i) The Company shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination the aggregate of the following amounts:

(A) the sum of (1) Executive’s Annual Base Salary in effect for the year of
Termination (the “Termination Base Salary”) through the Date of Termination to
the extent not theretofore paid, (2) 50% of Executive’s Termination Base Salary;
and (3) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2) and (3) shall be
hereinafter referred to as the “Accrued Obligations”), and

(B) an amount equal to 3 times Executive’s Termination Base Salary, and

(C) an amount equal to the maximum amount of employer matching contributions
that could have been credited to the Executive under the Company’s 401(k)
Savings Plan (without regard to any applicable nondiscrimination tests), any
other excess or supplemental retirement plan in which the Executive participates
or any other deferred compensation plan during the twelve (12) month period
immediately preceding the month of the Executive’s Date of Termination
multiplied by three, such amount to be grossed up so that the amount the
Executive actually receives after payment of any federal or state taxes payable
thereon equals the amount first described above.

(D) No amounts shall be paid or payable to Executive under the Company’s
performance-based incentive plans, including the then current NOW Inc. Annual
Incentive Plan (or such other name as may be adopted for the plan or its
successor), for the year in which the Date of Termination occurs.

(ii) Until the date of the Executive’s death, the Company shall continue group
health plan (as defined for purposes of section 4980B of the Code) benefits to
the Executive and/or the Executive’s family equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 2(b)(iv) of this Agreement as if the Executive’s employment
had not been terminated; provided, that if the Executive’s participation after
the Date of Termination in such group health plan is not permitted by the terms
of a plan, then for the Executive’s lifetime, the Company shall provide the
Executive with substantially the same benefits that were provided to the
Executive by that plan immediately before the Termination Date; provided
further, that if the Executive becomes reemployed by another employer and is
eligible to receive any of such benefits under another employer provided plan,
the benefits provided hereunder shall be secondary to those provided under such
other plans. With respect to any group health plan that requires an employee
contribution, for the period of time during which the Executive would be
entitled, or would, but for this Agreement, be entitled to continuation coverage
under a group health plan of the Company under Section 4980B of the Code if the
Executive elected such coverage and paid the applicable premiums (generally, 18
months), the Executive shall pay the then active employee cost of the benefits
as determined under the then current practices of the Company on a monthly,
semi-annual or annual basis as elected by the Executive, and thereafter, the
Executive shall pay the full cost of the benefits as determined under the then
current practices of the Company on a monthly or annual basis as elected by the
Executive, provided that the Company shall reimburse the Executive the amount of
the costs of the benefit that is in excess of the then active employees costs

 

Page  |  6



--------------------------------------------------------------------------------

for such benefits no later than 30 days following the end of the Executive’s
taxable year in which such reimbursable amounts are paid by the Executive, and
provided further that the reimbursements provided during the Executive’s taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year (with the exception of applicable lifetime maximums applicable to
medical expenses or medical benefits described in Section 105(b) of the Code)
and the right to reimbursement hereunder shall not be subject to liquidation or
exchange for another benefit or payment;

(iii) The Company shall reimburse Executive for all outplacement services
incurred on and prior to the last day of the second calendar year following the
year in which the Date of Termination occurs up to a maximum direct cost to the
Company of up to 15% of the Executive’s Annual Base Salary as of the Date of
Termination. The Company shall reimburse Executive within 30 days after
Executive provides the Company with an invoice (and any supporting documentation
required by the Company) for such outplacement services, but in no event shall
any such reimbursement be made after the last day of the third calendar year
following the year in which the Date of Termination occurs.

(iv) With respect to all options to purchase Common Stock held by the Executive
pursuant to a Company stock option plan on or prior to the Date of Termination,
irrespective of whether such options are then exercisable, the Executive shall
have the right, during the sixty (60) day period after the Date of Termination,
to elect to surrender all or part of such options in exchange for a cash payment
by the Company to the Executive in an amount equal to the number of shares of
Common Stock subject to the Executive’s option multiplied by the difference
between (x) and (y) where (x) equals the purchase price per share covered by the
option and (y) equals the highest reported sale price of a share of Common Stock
in any transaction reported on the New York Stock Exchange during the sixty
(60) day period prior to and including the Executive’s Date of Termination. Such
cash payments shall be made within thirty (30) days after the date of the
Executive’s election; provided, however, that if the Executive’s Date of
Termination is within six months after the date of grant of a particular option
held by the Executive and the Executive is subject to Section 16(b) of the
Securities Exchange Act of 1934, as amended, any cash payments related thereto
shall be made on the date which is six months and one day after the date of
grant of such option to the extent necessary to prevent the imposition of the
disgorgement provisions under Section 16(b).

Any options outstanding as of the Date of Termination and not then exercisable
shall become fully exercisable as of the Executive’s Date of Termination, and to
the extent the Executive does not elect to surrender same for a cash payment as
provided above, such options shall remain exercisable for one year after the
Executive’s Date of Termination or until the stated expiration of the stated
term thereof, whichever is shorter; any restrictions imposed by NOW or the
Company that are applicable to any shares of Common Stock granted to the
Executive by the Company shall lapse, as of the date of the Executive’s Date of
Termination.

(v) Any compensation previously deferred by the Executive under a plan sponsored
by the Company (together with any accrued interest or earnings thereon) shall be
distributed at the earliest time permitted by such plan or, if permitted under
the terms of such plan and all applicable laws, statutes or regulations
governing such plans, at such other time as the Executive may elect under the
terms of such plan;

 

Page  |  7



--------------------------------------------------------------------------------

(vi) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”);

(vii) The foregoing payments are intended to compensate the Executive for a
breach of the Company’s obligations and place Executive in substantially the
same position had the employment of the Executive not been so terminated as a
result of a breach by the Company; and

(viii) No amounts shall be payable to Executive under any bonus plan maintained
by the Company or NOW (or a similar or successor plan) for the year in which the
Date of Termination occurs.

Provided that, notwithstanding anything contained herein to the contrary, in
accordance with Section 409A of the Code, if the Executive is determined by the
Board (or its delegate) to be a “specified employee” (as described in
Section 409A of the Code) for the year in which Executive’s Date of Termination
occurs, any payments or in-kind benefits due hereunder that are not permitted to
be paid or provided on the date(s) specified hereunder without the imposition of
additional taxes, interest and penalties under Section 409A of the Code shall be
paid in a lump sum or provided on the first business day following the six-month
anniversary of the Date of Termination or, if earlier, Executive’s death (the
“409A Payment Date”).

(b) Death. If Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiaries, as applicable, in a lump sum in cash within
thirty (30) days after the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 4(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of the Executive’s peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, in effect on the date hereof or, if more favorable,
those in effect on the date of the Executive’s death.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
thirty (30) days after the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 4(c) shall
include, without limitation, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable benefits generally provided by the Company and its
affiliated companies to the Executive’s disabled peer executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in effect generally on the date hereof or, if
more favorable, those in effect at the time of the Disability.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay to the Executive (x) his or her Annual Base Salary

 

Page  |  8



--------------------------------------------------------------------------------

through the Date of Termination, (y) the amount of any compensation previously
deferred by the Executive, and (z) Other Benefits, in each case to the extent
theretofore unpaid. If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within thirty (30) days after the Date of Termination subject to such
other options or restrictions as provided by law.

 

5. OTHER RIGHTS.

Except as provided herein, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Except as provided herein,
amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement. It is expressly agreed by
the Executive that he or she shall have no right to receive, and hereby waives
any entitlement to, any severance pay or similar benefit under any other plan,
policy, practice or program of the Company. The Executive also agrees that to
the extent he or she may be eligible for any severance pay or similar benefit
under any laws providing for severance or termination benefits, such other
severance pay or similar benefit shall be coordinated with the benefits owed
hereunder, such that the Executive shall not receive duplicate benefits.

 

6. FULL SETTLEMENT.

(a) No Rights of Offset. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.

(b) No Mitigation Required. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment.

(c) Legal Fees. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expense which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or the Executive of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereto
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code.

(d) Conditions to Receiving Post-Employment Payments Specified in this
Agreement. All payments made and benefits given under this Agreement are
conditioned upon Executive’s continued compliance with the terms of the
Agreement, including the terms in Sections 7 and 9. Further, as a condition to
Executive’s right to receive any post-termination payments under this

 

Page  |  9



--------------------------------------------------------------------------------

Agreement, Executive (or his/her estate where applicable) must execute and
deliver to the Company a waiver and release, in a form created by or otherwise
acceptable to the Company, of all claims he/she has, or may have, known or
unknown, against the Company, any affiliated or parent companies, and their
respective officers, employees, owners, directors, affiliates, representatives,
shareholders, investors, and agents, which arise under or relate to this
Agreement, or his/her employment with the Company or separation therefrom and
any other matter which arises on or before the date of Executive’s signature on
such waiver and release. Any claims which arise after the date the
waiver/release is signed or which are non-waivable as a matter of law, and any
indemnity obligations, will not be included in this waiver/release. This
waiver/release shall be executed within 60 days following Executive’s
termination date and shall specify all amounts to be paid to Executive under
this Agreement. Should the Company not pay all amounts specified in the release
agreement, then the waiver and release by Executive shall be null and void.
Executive shall forfeit all of his/her rights to any payments under this
Agreement if the waiver/release is not executed within 60 days of the date of
termination. To the extent that any amounts payable under this Agreement
constitute nonqualified deferred compensation under Section 409A of the Code and
such payments cannot be made until the date a release is signed under this
Section 6(d), then notwithstanding any provision contained in this Agreement,
payment of such amounts shall not be made or commence until the seventieth
(70th) day following such termination of employment. Any payments that are
suspended during the seventy (70) day period shall be paid on the date the first
regular payroll is made immediately following the end of such period.

 

7. CONFIDENTIAL INFORMATION.

The Company promises to provide to Executive, and Executive promises to hold in
a fiduciary capacity for the benefit of the Company, all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies, provided that it shall not apply to information which is
or shall become publicly available (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement), information
that is developed by the Executive independently of such information, or
knowledge or data or information that is disclosed to the Executive by a third
party under no obligation of confidentiality to the Company. After termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. In no event shall
an asserted violation of the provisions of this Section 7 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

 

8. SUCCESSORS.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

Page  |  10



--------------------------------------------------------------------------------

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

9. POST EMPLOYMENT NON-COMPETITION OBLIGATIONS.

(a) As part of the consideration for the compensation and benefits to be paid to
Executive hereunder, and as an additional incentive for the Company and NOW to
enter into this Agreement and to disclose confidential and trade secret
information to Executive, the Company, NOW and Executive agree to the
non-competition provisions of this Section 9. Executive agrees that during the
period of Executive’s non-competition obligations hereunder, Executive will not,
directly or indirectly for Executive or for others, in any geographic area or
market where the Company, NOW, or any of their subsidiaries or affiliated
companies are conducting any business as of the date of termination of the
employment relationship or have during the previous twelve months conducted any
business:

(i) engage in any business competitive with any line of business conducted by
the Company, NOW, or any of their subsidiaries or affiliates;

(ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with any line of business conducted by the Company, NOW, or any of
their subsidiaries or affiliates;

(iii) induce any officer or manager of the Company, NOW, or any of their
subsidiaries or affiliates to terminate his or her employment with the Company,
NOW, or any of their subsidiaries or affiliates, or hire or assist in the hiring
of any such officer or manager by person, association, or entity not affiliated
with the Company, NOW, or any of their subsidiaries or affiliates.

These non-competition obligations shall apply during Executive’s employment and
for a period ending on the first (1st) anniversary date of the Date of
Termination. After termination of Executive’s employment these non-competition
obligations shall apply only to businesses having annual revenues in excess of
$10 million competitive with any line of business conducted by the Company, NOW,
or any of their subsidiaries having annual revenues in excess of $10 million for
the last fiscal year prior to the time of termination. If the Company, NOW, or
any of their subsidiaries or affiliates abandons a particular aspect of its
business, that is, ceases such aspect of its business with the intention to
permanently refrain from such aspect of its business, then this post-employment
non-competition covenant shall not apply to such former aspect of that business.

(b) Executive understands that the foregoing restrictions may limit his ability
to engage in certain businesses anywhere in the world during the period provided
for above, but acknowledges that Executive will receive sufficiently high
remuneration and other benefits under this Agreement to justify such restriction
and that such a restriction is reasonable and necessary in order to protect the
confidential information and trade secrets and goodwill of the Company, NOW and
their affiliates. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Section 9 by Executive, and the
Company, NOW, or any of their subsidiaries or affiliates shall be

 

Page  |  11



--------------------------------------------------------------------------------

entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach after notification by the Company of any breach
and Executive’s failure to cure same. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 9, but shall be in addition to
all remedies available at law or in equity to the Company, NOW, or any of their
subsidiaries or affiliates, including, without limitation, the recovery of
damages from Executive and his agents involved in such breach.

(c) The Executive, the Company and NOW each expressly acknowledge and agree that
the restrictions contained in this Agreement, including this Section 9, are
deemed by each to reasonable and necessary to protect the business interests,
goodwill and confidential information or trade secrets of NOW and the Company
and their subsidiaries and affiliates. However, in the event that any of the
restrictions contained in this Agreement, and specifically this Section 9, are
found by a court of competent jurisdiction to be unreasonable, or overly broad
as to geographic area or time, or otherwise unenforceable, it is the parties
express intention for the restrictions herein set forth to be modified by such
court so as to be reasonable and enforceable and, as so modified by the court,
to be fully enforced.

 

10. MISCELLANEOUS.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    If to NOW and/or the Company: Merrill A. Miller, Jr.    NOW
Inc.                             7402 North Eldridge Parkway
                            Houston, Texas 77041    Attn: Chief Executive
Officer    With a copy to:    NOW Inc.    7402 North Eldridge Parkway   
Houston, Texas 77041    Attn: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

Page  |  12



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(vi) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

(f) This Agreement is intended to meet the requirements of Section 409A of the
Code and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that a payment, or the settlement or deferral thereof, is
subject to Section 409A of the Code, except as the Board of Directors and
Executive otherwise determine in writing, the payment shall be paid, settled or
deferred in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment, settlement or deferral shall not be subject to the additional
tax or interest applicable under Section 409A of the Code. Any provision of this
Agreement that would cause the payment, settlement or deferral thereof to fail
to satisfy Section 409A of the Code shall be amended (in a manner that as
closely as practicable achieves the original intent of this Agreement) to comply
with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, if permitted under the regulations and other guidance issued
under Section 409A of the Code. In the event additional regulations or other
guidance is issued under Section 409A of the Code or a court of competent
jurisdiction provides additional authority concerning the application of
Section 409A with respect to the payments described hereunder, then the
provisions regarding such payments shall be amended to permit such payments to
be made at the earliest time allowed under such additional regulations, guidance
or authority that is practicable and achieves the original intent of this
Agreement. For purposes of Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect (including without
limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)), all payments made
under this Agreement (whether severance payments or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement will at all times be considered a
separate and distinct payment. To the extent that any post-termination
continuation of health or medical coverage pursuant to this Agreement would
violate the Patient Protection and Affordable Care Act of 2010 (“PPACA”) and
related regulations and guidance promulgated thereunder, the Company may reform
this Agreement in such manner as is reasonably necessary to provide the Employee
with the intended benefit hereunder in a manner that complies with the PPACA;
provided, however, that such reformation shall not result in a violation of
Section 409A of the Code.

[SIGNATURE PAGE TO FOLLOW]

 

Page  |  13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from NOW’s Board of Directors, each of NOW and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

 

DNOW L.P. by its general partner Wilson International Inc. By:  

/s/ Raymond Chang

Name:   Raymond Chang Title:   Vice President and General Counsel NOW Inc. By:  

/s/ Robert Workman

Name:   Robert Workman Title:   President and Chief Executive Officer

 

Executive

/s/ Merrill A. Miller, Jr.

Merrill A. Miller, Jr.

 

Page  |  14